DETAILED ACTION
Acknowledgements

The present application, filed on 9/24/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a FINAL Office Action in response to Applicant’s amendments filed on 9/2/2022. 

Overall, Claims 1-23 have been examined below.  


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1 and the therefrom dependent claims are directed respectively to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  

 However, Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: calculating rewards; transmitting instructions to apply the rewards; receiving a transaction authorization request; determining if the transaction of the transaction authorization request occurred within a prescribed geographic area; transmitting an authorization for the virtual card holder to use the rewards. 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing and redeeming rewards. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: acquiring transaction data; using a transaction data aggregator; creating a transaction data database; identifying rewards eligible transactions. When considered individually, these additional claim elements represent general receipt, transmission and calculation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the second set of data; the selected transactions; the transmitted instructions; the account; the transaction authorization request; the master cardholder identification. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: acquiring transaction data; using a transaction data aggregator; creating a transaction data database; identifying rewards eligible transactions. When considered individually, these additional claim elements represent general receipt, transmission and calculation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the second set of data; the selected transactions; the transmitted instructions; the account; the transaction authorization request; the master cardholder identification. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: enrolling a merchant. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: enrolling a payment cardholder. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving payment information; receiving an authorization request. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmitting the authorization request. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 13 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving the authorization; transmitting push update. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving the authorization; transmitting the authorization. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 15 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining if a merchant matches a merchant identification. When considered individually, these additional claim elements are comparable to  “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 16 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: comparing a portion of a merchant address. When considered individually, these additional claim elements are comparable to  “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 18 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmitting a request; receiving global positioning system data; comparing the global positioning system data; determining that the transaction occurred within the prescribed geographic area. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) More specifically, the claim determines that a request comes from within the geofence boundaries. It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 19 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmitting a data request; receiving transaction data. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 
Dependent Claim 20 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating an enrolled payment cardholder master identification; associating the enrolled payment cardholder master identification with card identification; transmitting an instruction; applying an enrolled payment cardholder master identification. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information” i.e. comparing data, “storing and retrieving information in/from memory”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 21 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmitting an enrolled payment cardholder master identification. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 22 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: enrolling a payment cardholder; transmitting an instruction; receiving the unique identification; generating an enrolled payment cardholder master identification; associating the enrolled payment cardholder master identification; applying an enrolled payment cardholder master identification. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) More specifically, the claim creates an account for multiple cards of the same cardholder to participate in the program. It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 23 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmitting an enrolled payment cardholder master identification. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claims 4-7, 10-12, 17 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the identification information; the transaction data aggregator; incentive management system; virtual card issuer; the incentive management system; the virtual card user; the database of enrolled merchant; the address portion. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in [0056]-[0060], including among others: processor; memory. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-23 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claims 1-23 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-23 are directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claims 1-23 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly are directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-9, 11-17, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bies et al (US 2008/0103968), in view of Kohli (US 2019/0114666), in further view of Qi et al (US2021/0073849).  
Regarding Claim 1 – Bies discloses: A method for incentivizing repeat transactions with merchants within a prescribed geographic area using payment process network data, the method comprising: 
	transmitting, from the incentive management system and for each transaction within the database of rewards eligible transactions, an instruction to a virtual card issuer to apply the rewards amount to an account corresponding to the cardholder identification data associated with the eligible transaction within the database of rewards eligible transactions, the instruction including the rewards amount and a cardholder identification, the account being tied to a virtual payment card issued by the virtual card issuer; {see at least [0027] earning rewards when shopping (reads on transmitting rewards); fig2, rc100, rc104, [0031] informing on accumulated rewards, rewards database can be maintained by outside entity}   
	receiving, at and using the incentive management system and from the virtual card issuer, a transaction authorization request associated with a transaction initiated by an enrolled payment cardholder to make a purchase using rewards, the transaction authorization request including transaction data including at least enrolled payment cardholder identification information and merchant identification information; {see at least [0009]-[0011] request for authorization to use reward funds}   
	transmitting from the incentive management system and to the virtual card issuer, an authorization for the virtual card issuer to complete the transaction using the rewards. {see at least [0009]-[0011] the authorization request has been approved} 
Bies does not disclose, however, Kohli discloses:  
	determining, at and using the incentive management system, if the transaction of the transaction authorization request occurred within a prescribed geographic area in which rewards may be spent at enrolled merchants; and {see at least fig2, [0057]-[0062] geofences area}   
	in response to determining that the transaction is occurring within the prescribed geographic area in which rewards may be spent, {see at least [0006], [0007], [0008] offer to predetermined geographic area} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies to include the elements of Kohli.  One would have been motivated to do so, in order to stick to the business regulations.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bies evidently discloses providing authorization for using rewards for purchases.  Kohli is merely relied upon to illustrate the functionality of a geographic area for conducting business in the same or similar context.  As best understood by Examiner, since both providing authorization for using rewards for purchases, as well as a geographic area for conducting business are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bies, as well as Kohli would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bies / Kohli.  

Bies, Kohli does not disclose, however, Qi discloses:  
	acquiring, in response to a data request, a first set of transaction data from a payment network at and using a transaction data aggregator, the payment network comprising a server adapted and configured to communicate with merchant banks and payment card issuing banks to settle transactions between payment cardholders and merchants; {see at least fig3A, fig3B, rc306, [0056] customer activity including transaction history (reads on acquiring transaction data)}   
	creating, at and using the incentive management system, a database of a second set of transaction data, the second set of transaction data being a subset of the first set of transaction data, the database of the second set of transaction data created by at least {see at least fig2, rc212, rc214, [0048] transaction history extracted (reads on creating a second database)}   
	(1) comparing the first set of transaction data to a database of enrolled payment cardholder identification data and selecting those transactions in the first set of transaction data that include identification information associated with enrolled payment cardholders and stored in the database of enrolled payment cardholder identification data or {see at least [claim18] customer (reads on cardholder) enrolled in program}   
	(2) comparing the first set of transaction data to a database of enrolled merchant identification data and selecting those transactions in the first set of transaction data that include identification information associated with enrolled merchants and stored in the database of enrolled merchant identification data, {see at least [claim18] merchant enrolled in program}
	wherein the selected transactions are entered into the database of the second set of transaction data; {see at least fig2, rc212, rc214, [0048] transaction history extracted (reads on creating a second database with transactions from enrolled customers (reads on cardholders) and enrolled merchants)}   
	identifying, at and using the incentive management system, rewards eligible transactions and creating a database of rewards eligible transactions by at least {see at least fig2, rc212, rc214, [0048] extracting transaction history (reads on identifying)}   
	(1) comparing the database of the second set of transaction data, when said database includes transactions selected as including identification information associated with enrolled payment cardholders, to a database of enrolled merchant identification data and selecting those transactions that include identification data matching identification data within the database of enrolled merchant identification data or {see at least [claim18] merchant enrolled in program}    
	(2) comparing the database of the second set of transaction data, when said database includes transaction selected as including identification information associated with enrolled merchants, to a database of enrolled payment cardholders and selecting those transactions that include identification data matching identification data within the database of enrolled payment cardholders identification data; {see at least [claim18] customer (reads on cardholder) enrolled in program}    
	calculating rewards, at and using the incentive management system, by querying the database of rewards eligible transactions to determine, for each transaction, a dollar amount of the transaction, multiplying the dollar amount by a rewards factor to calculate a rewards amount for each rewards eligible transaction within the database of rewards eligible transactions; {see at least [0058] rewards are communicated to customer; [0095] communicate rewards (implicitly reads on calculating rewards)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli to include the elements of Qi.  One would have been motivated to do so, in order to incentivize repeat transactions.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bies, Kohli evidently discloses providing authorization for using rewards for purchases.  Qi is merely relied upon to illustrate the functionality of calculating the rewards for qualified transactions in the same or similar context.  As best understood by Examiner, since both providing authorization for using rewards for purchases, as well as calculating the rewards for qualified transactions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bies, Kohli, as well as Qi would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bies, Kohli / Qi.

Regarding Claim 2 – Bies, Kohli, Qi discloses the limitations of Claim 1. Kohli further discloses:  
	enrolling a merchant by adding an entry to the database of enrolled merchant identification data, the entry including at least identification information corresponding to the merchant being enrolled, the at least identification information corresponding to the merchant being enrolled having been received from a merchant device. {see at least [0006]-[0008] enrolling merchant}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to expand the program.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of enrolling merchants in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.   

Regarding Claim 3 – Bies, Kohli, Qi discloses the limitations of Claim 1. Kohli further discloses:  
	enrolling a payment cardholder by adding an entry to the database of enrolled payment cardholder identification data, the entry including at least identification information corresponding to the payment cardholder being enrolled, the at least identification information corresponding to the payment cardholder being enrolled having been received from a payment cardholder device. {see at least [0006]-[0008] enrolling cardholder}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to expand the program.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of enrolling cardholders in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 4 – Bies, Kohli, Qi discloses the limitations of Claim 3. Bies further discloses:  
	wherein the at least identification information corresponding to the payment cardholder includes at least one payment card number, and {see at least [0011] account number corresponding to credit card account; [0032] credit card account number}   
	wherein the at least identification information includes one or more of a cardholder name, a cardholder address, a card verification value number, or an expiration date. {see at least [0032] consumer name, customer name, expiration date}   
Regarding Claim 5 – Bies, Kohli, Qi discloses the limitations of Claim 1. Bies further discloses:  
	wherein the transaction data aggregator, incentive management system, and virtual card issuer are independent systems. {see at least fig1, rc104, [[29]-[0031] financial institution (intermediary for handling authorization request); [0031] rewards database maintained by outside entity in communication with issuer}   
Regarding Claim 6 – Bies, Kohli, Qi discloses the limitations of Claim 1. Bies further discloses:  
	wherein the incentive management system does not communicate directly with the payment network. {see at least fig1, [0023]-[0026], [0029]-[0030] financial institution connected to network, merchant connected to network (reads on no direct connection)}   
Regarding Claim 7 – Bies, Kohli, Qi discloses the limitations of Claim 1. Bies further discloses:  
	wherein the incentive management system and the transaction data aggregator are adapted and configured to perform steps of the method in parallel. {see at least fig2, rc204-rc210, rc216-rc218, [0036]-[0038] steps performed in parallel}   
Regarding Claim 8 – Bies, Kohli, Qi discloses the limitations of Claim 1. Bies further discloses:  
	receiving, at a merchant point of sale device, payment information from an application running on an enrolled payment cardholder device, the payment information including at least a virtual payment card account number associated with the enrolled payment cardholder and the account associated with the enrolled payment cardholder's rewards, the payment information from the application received as a portion of a transaction initiated by the enrolled payment cardholder to make a purchase using rewards; {see at least [0011] account number corresponding to credit card account; [0032] credit card account number, consumer name, customer name, expiration date}   
	receiving, at the virtual card issuer through the payment network and from the merchant point of sale device, an authorization request associated with the transaction initiated by the enrolled payment cardholder to make a purchase using rewards through the virtual payment card held by the application running on the enrolled payment cardholder device. {see at least [0009]-[0011] request for authorization to use reward funds}    
Regarding Claim 9 – Bies, Kohli, Qi discloses the limitations of Claim 8. Bies further discloses:  
	transmitting, from the virtual card issuer and to the incentive management system, the transaction authorization request. {see at least [0009]-[0011] request for authorization to use reward funds}    
Regarding Claim 11 – Bies, Kohli, Qi discloses the limitations of Claim 1. Kohli further discloses:  
	wherein the identification information associated with enrolled merchants and stored in the database of enrolled merchant identification data includes one or more of a merchant ID (MID), a terminal ID (TID), a merchant name, or a merchant address. {see at least fig6, rc710, [0108] merchant ID, merchant address}  
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to better identify merchants.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of merchant information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 12 – Bies, Kohli, Qi discloses the limitations of Claim 11. Kohli further discloses:  
	wherein the database of enrolled merchant identification data includes merchant identification data for a single merchant corresponding to both a physical location and an internet accessible purchase portal, such that the incentive management system is adapted and configured to generate rewards for transactions conducted with an enrolled merchant for both physical location sales and internet sales. {see at least {0002] merchant online; [0084] pizza delivery (reads on physical location}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to better identify merchants.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of merchant information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.   

Regarding Claim 13 – Bies, Kohli, Qi discloses the limitations of Claim 1. Bies further discloses:  
	receiving, at the virtual card issuer the authorization for the virtual card issuer to complete the transaction using the rewards; {see at least [0009]-[0011] the authorization request has been approved}   
in response to receiving the authorization for the virtual card issuer to complete the transaction using the rewards, 
	transmitting, from the virtual card issuer, a push update to an application running on an enrolled payment cardholder device, the push update adapted and configured to change a rewards balance displayed through the application running on the enrolled payment cardholder device to reflect the rewards spent. {see at least fig8, rc808-rc812, [0047] determine, display rewards balance}  
Regarding Claim 14 – Bies, Kohli, Qi discloses the limitations of Claim 13. Bies further discloses:  
	receiving, at the virtual card issuer the authorization for the virtual card issuer to complete the transaction using the rewards; {see at least [0009]-[0011] the authorization request has been approved}   
in response to receiving the authorization for the virtual card issuer to complete the transaction using the rewards, 
	transmitting, from the virtual card issuer and through the payment network, an authorization for the transaction to proceed. ; {see at least [0009]-[0011] the authorization request has been approved}     
Regarding Claim 15 – Bies, Kohli, Qi discloses the limitations of Claim 1. Kohli further discloses:  wherein determining if the transaction is occurring within the prescribed geographic area in which rewards may be spent comprises 
	determining if a merchant identification included in the transaction authorization request matches a merchant identification held within the database of enrolled merchant identification data by querying the database of enrolled merchant identification data with the merchant identification included in the transaction authorization request, and {see at least fig7, rc806, rc808, [0113] matching the identification of enrolled merchant}   
	wherein the incentive management system determines that the transaction is occurring within the prescribed geographic area in response to a match being found between the merchant identification included in the transaction authorization request and a merchant identification stored within the database of enrolled merchant identification data. {see at least fig2, [0057]-[0062] geofenced area}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to make sure the merchant is qualified for the operation.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of verifying merchant information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 16 – Bies, Kohli, Qi discloses the limitations of Claim 1. Kohli further discloses:  wherein determining if the transaction is occurring within the prescribed geographic area in which rewards may be spent comprises 
	comparing a portion of a merchant address included within the transaction authorization request to a portion of an address defining the geographic area within which rewards may be spent, the portion of the address defining the geographic area being predefined and stored within the incentive management system. {see at least fig6, rc710, [0018] merchant ID, merchant address}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to make sure the merchant is qualified for the operation.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of verifying merchant information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 17 – Bies, Kohli, Qi discloses the limitations of Claim 16. Kohli further discloses:  
	wherein the portion of the address is one of a street name, a zip code, a county, a city, a census tract, or a state. {see at least fig6, rc710, [0018] merchant ID, merchant address}    
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to make sure the merchant is qualified for the operation.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of verifying merchant information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable. 

Regarding Claim 19 – Bies, Kohli, Qi discloses the limitations of Claim 1. Kohli further discloses:  
	transmitting, in response to enrolling a payment cardholder, a data request from the incentive management system to the transaction data aggregator seeking transaction data associated with the enrolled payment cardholder, the data request seeking historical transaction data; and {see at least fig7, rc818, rc820, [0120]-[0122] previous transactions (reads on historical transactions)}   
	receiving from the transaction data aggregator historical transaction data corresponding to transaction occurring before the payment cardholder was enrolled. {see at least fig7, rc818, rc820, [0120]-[0122] previous transactions (reads on historical transactions)}    
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to better qualify the cardholder.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of past transaction data in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  


Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bies et al (US 2008/0103968), in view of Kohli (US 2019/0114666), in further view of Qi et al (US2021/0073849), in further view of Mina (US 2011/0119190).
Regarding Claim 10 – Bies, Kohli, Qi discloses the limitations of Claim 9. Bies, Kohli, Qi does not disclose, however, Mina discloses:  
	wherein the virtual card issuer, as the issuer of the virtual payment card, does not make transaction authorization determinations. {see at least fig1, rc100, fig7, rc720-rc740, [0079]-[0082] receive transaction authorization code}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include the elements of Mina.  One would have been motivated to do so, in order to make sure that the transaction decision is not made on financial considerations.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Mina is merely relied upon to illustrate the functionality of transaction authorization not issued by the card issuer in the same or similar context.  As best understood by Examiner, since both completing a transaction using rewards, as well as transaction authorization not issued by the card issuer are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bies, Kohli, Qi, as well as Mina would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bies, Kohli, Qi / Mina. 


Claim 18 rejected under 35 U.S.C. 103(a) as being unpatentable over Bies et al (US 2008/0103968), in view of Kohli (US 2019/0114666), in further view of Qi et al (US2021/0073849), in further view of Hani et al (US 2012/0253663).
Regarding Claim 18 – Bies, Kohli, Qi discloses the limitations of Claim 1. Kohli further discloses: wherein determining if the transaction is occurring within the prescribed geographic area in which rewards may be spent comprises: 
	comparing the global positioning system data associated with the transaction authorization request to a geofence boundary defining the prescribed geographic area in which rewards may be spent at enrolled merchants; and {see at least fig2, [0057]-[0062] geofence area}   
	determining that the transaction of the transaction authorization request occurred within the prescribed geographic area when the global positioning system data associated with the transaction authorization request corresponds to a location within the geofence boundary. {see at least [0006]-[0008] offer within predefined boundaries}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Kohli.  One would have been motivated to do so, in order to make sure the parties are qualified for the operation.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Kohli is merely relied upon to illustrate the additional functionality of verifying merchant position information in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Bies, Kohli, Qi does not disclose, however, Hani discloses:  
in response to receiving the transaction authorization request, 
	transmitting, from the incentive management system, a request to an enrolled payment cardholder device for global positioning system data, the request adapted and configured to cause an application running on the enrolled payment cardholder device to retrieve global positioning system data and transmit the global positioning system data to the incentive management system; {see at least fig5, fig6, fig7, [0028]-[0034] retrieve GPS data}   
	receiving, from the enrolled payment cardholder device and at the incentive management system, global positioning system data and associating that global positioning system data with the transaction authorization request; {see at least fig5, fig6, fig7, [0028]-[0034] retrieve GPS data (reads implicit on receiving the GPS data)}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include the elements of Hani.  One would have been motivated to do so, in order to make sure the parties are qualified for the trasnaction.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Hani is merely relied upon to illustrate the functionality of global positioning data in the same or similar context.  As best understood by Examiner, since both completing a transaction using rewards, as well as global positioning data are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bies, Kohli, Qi, as well as Hani would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bies, Kohli, Qi / Hani.  


Claims 20-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bies et al (US 2008/0103968), in view of Kohli (US 2019/0114666), in further view of Qi et al (US2021/0073849), in further view of Petersen et al (US 2016/0132876).
Regarding Claim 20 – Bies, Kohli, Qi discloses the limitations of Claim 1. Bies, Kohli, Qi does not disclose, however, Petersen discloses:  
	generating an enrolled payment cardholder master identification upon enrolling the enrolled payment cardholder; {see at least fig1, rc101, [0052] establishes user identification for wallet account. Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}   
	associating, in the database of enrolled payment cardholder identification data, the enrolled payment cardholder master identification with a plurality of payment card identifications; {see at least [0052] single account for multiple cards. Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}  
	transmitting, from the incentive management system and to the virtual card issuer, an instruction to cause the virtual card issuer to create an account corresponding to the enrolled payment cardholder master identification such that the enrolled payment cardholder master identification associates a plurality of payment cards held by a single enrolled payment cardholder to the account corresponding to the single enrolled payment cardholder and such that rewards generated across the plurality of payment cards held by the single enrolled payment cardholder are applied to the one account corresponding to the single enrolled payment cardholder; and {see at least fig1, rc120, [0056] the gift card system (reads on reward) stores in in wallet account of user. Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}    
	for each rewards eligible transaction in the database of rewards eligible transactions, applying an enrolled payment cardholder master identification based on the cardholder identification information associated with the enrolled payment cardholder master identification and based on the cardholder identification information associated with each transaction in the database of rewards eligible transactions {see at least {0056] user account identification is applied. Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include the elements of Petersen.  One would have been motivated to do so, in order to identify the cardholder.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Petersen is merely relied upon to illustrate the functionality of generating a card identification upon enrolling in the same or similar context.  As best understood by Examiner, since both completing a transaction using rewards, as well as generating a card identification upon enrolling are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bies, Kohli, Qi, as well as Petersen would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bies, Kohli, Qi / Petersen.

Regarding Claim 21 – Bies, Kohli, Qi, Petersen discloses the limitations of Claim 20. Petersen further discloses:  wherein transmitting an instruction to a virtual card issuer to apply the rewards amount to an account corresponding to the cardholder identification data associated with the eligible transaction with the database of rewards eligible transactions comprises 
	transmitting an enrolled payment cardholder master identification along with the rewards amount, the cardholder identification of the instruction being the enrolled payment cardholder master identification. {see at least fig3, rc330, rc350, [0066]-[0067] gift card, redemption from account (reads on transmitting cardholder identification). Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi, Petersen to include additional elements of Petersen.  One would have been motivated to do so, in order to identify the cardholder.  In the instant case, Bies, Kohli, Qi, Petersen evidently discloses completing a transaction using rewards.  Petersen is merely relied upon to illustrate the additional functionality of cardholder identification in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 22 – Bies, Kohli, Qi discloses the limitations of Claim 1. Qi further discloses:  
	enrolling a payment cardholder by adding an entry to the database of enrolled payment cardholder identification data, the entry including at least identification information corresponding to the payment cardholder being enrolled and including information corresponding to at least two payment cards held by the payment cardholder; {see at least [claim18] customer (reads on cardholder) enrolled in program}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include additional elements of Qi.  One would have been motivated to do so, in order to abide by the rules.  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Qi is merely relied upon to illustrate the additional functionality of enrolling a cardholder in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.
	
Bies, Kohli, Qi does not disclose, however, Petersen discloses: 
	transmitting an instruction, from the incentive management system and to the virtual card issuer, an instruction to create an account corresponding to the enrolled payment cardholder, the account having a unique identification; {see at least fig1, rc120, [0056] the gift card system (reads on rewards) stores in wallet account of user}   
	receiving from the virtual card issuer the unique identification associated with the account; {see at least [0056] user identification of wallet account}   
	generating an enrolled payment cardholder master identification that is equivalent to the unique identification associated with the account; {see at least fig1, rc101, [0052] user establishes user identification for wallet account. Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}   
	associating, in the database of enrolled payment cardholder identification data, the enrolled payment cardholder master identification with a plurality of payment card identifications; and {see at least [0041] user enters account identification number. Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}   
	for each rewards eligible transaction in the database of rewards eligible transactions, applying an enrolled payment cardholder master identification based on the cardholder identification information associated with the enrolled payment cardholder master identification and based on the cardholder identification information associated with each transaction in the database of rewards eligible transactions {see at least [0056] user account identification is applied. Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}   
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi to include the elements of Petersen.  One would have been motivated to do so, in order to identify the cardholder.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Bies, Kohli, Qi evidently discloses completing a transaction using rewards.  Petersen is merely relied upon to illustrate the functionality of generating an card identification upon enrolling in the same or similar context.  As best understood by Examiner, since both completing a transaction using rewards, as well as generating an card identification upon enrolling are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Bies, Kohli, Qi, as well as Petersen would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Bies, Kohli, Qi / Petersen.


Regarding Claim 23 – Bies, Kohli, Qi, Petersen discloses the limitations of Claim 22. Petersen further discloses:  wherein transmitting an instruction to a virtual card issuer to apply the rewards amount to an account corresponding to the cardholder identification data associated with the eligible transaction with the database of rewards eligible transactions comprises 
	transmitting an enrolled payment cardholder master identification along with the rewards amount, the cardholder identification of the instruction being the enrolled payment cardholder master identification.   {see at least fig3, rc330, rc350, [0066]-[0067] gift card, redemption from account (reads on transmitting cardholder identification). Referring to identification as “master identification”, absent any form or structure to distinguish it from any kind of identification, is considered mere labeling and given no patentable weight. (MPEP 2111.05 and authorities cited therein). The reference is provided for the purpose of compact prosecution.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Bies, Kohli, Qi, Petersen to include additional elements of Petersen.  One would have been motivated to do so, in order to identify the cardholder.  In the instant case, Bies, Kohli, Qi, Petersen evidently discloses completing a transaction using rewards.  Petersen is merely relied upon to illustrate the additional functionality of cardholder identification in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.


With respect to Applicant’s Remarks as to the Priority Claim.
	After further consideration, the priority is acknowledged. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “This is an inaccurate and inappropriate simplification of the claims which are more reasonably described as a method of controlling the physical devices of a payment network for authorization approval or denial of purchase requests using payment cards.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The conclusion that the independent claim is directed to an abstract idea (in this particular situation to a process aimed at providing and redeeming rewards), is based on the claim language, in light of the specification: … calculating rewards … applying the rewards to an account … receiving a request to use the rewards … transmitting authorization to complete the transaction using the rewards. 
Therefore, the claim is directed to commercial activity, more specific to providing and redeeming rewards. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. 

Applicant submits “Given the numerous patents found eligible for payment card and payment network technologies, as demonstrated by the patents awarded to Mastercard, Visa, Discover, and many others in the same field of payments processing, it is clear that the claims are patent eligible.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Patents are allowed based on individual merits of the application and not by affiliation to a certain category, like “fields of payment processing.”   

Applicant submits “Rather, the claims are directed to a system that impacts and controls the physical payment network to provide for transaction identification, rewards balance provisioning, and payment card authorization control.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The conclusion that the independent claim is directed to an abstract idea (in this particular situation to a process aimed at providing and redeeming rewards), is based on the claim language, in light of the specification: … calculating rewards … applying the rewards to an account … receiving a request to use the rewards … transmitting authorization to complete the transaction using the rewards. 
Therefore, the claim is directed to commercial activity, more specific to providing and redeeming rewards. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas.  

Applicant submits “The claims improve the computing system which underly payment processing networks. This is explained in the specification which recites, for example: The systems and methods described herein provide for improved functioning of a payment network. The collection of data provides for earning of rewards at disparate merchant locations while the authorization control permits limited spending of the rewards in a geographic area. This improves payment networks by creating a new functionality that controls authorizations in the spending of earned rewards to a limited geographic area. The physical systems of the specific type described herein thus provide for improved and additional functionality to a payment network. Specification at [0092].” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology field. The claims appear directed to an improvement to payment network functionality. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically improving payment network functionality (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art payment network functionality engines, as claimed by Applicant. In spite of disclosing at [0092] of the specification some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art payment network functionality engines. The original disclosure therefore does not disclose, suggest, imply or allude to that the particular payment network functionality engine structures being claimed are an improvement over prior art systems. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to disclose, suggest, imply or allude to how or why the claimed arrangement of system elements enables an improvement, suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit that the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).

  

Applicant submits “Because the claims are directed to a method and not an abstract idea, the claims are eligible under Step 2A.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Methods can represent abstract ideas as well. (see 2019 PEG, 2019 Revised PEG. MPEP 2106.04-07)   

Applicant submits “Rather, the claims require detailed steps of how information is obtained to identify rewards eligible transaction and where and how that information is obtained through data transfer.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
  “Detailed steps” are not a criterion for making claims eligible. (see 2019 PEG, 2019 Revised PEG. MPEP 2106.04-07)  

Applicant submits “Independent claim 1 is over 2 pages in length and details the steps, physical equipment, data transfers, processing, instruction sending, and the like to carry out a specific function and result that is not known in the art.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, the length of a claim is not a criterion for making claims eligible. (see 2019 PEG, 2019 Revised PEG. MPEP 2106.04-07)   
Second, the claims of the instant application have been rejected under 35 USC § 103, which undermines the argument that the functions are not known in the art. 

Applicant submits “The claims integrate any alleged judicial exception so thoroughly with the technological solution that the claims are not directed to an abstract idea or other judicial exception, and therefore the claims are eligible under Step 2A.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
“a thorough integration of a judicial exception with a technological solution” is not a criterion for making claims eligible. (see 2019 PEG, 2019 Revised PEG. MPEP 2106.04-07)    

Applicant submits “The Office Action merely states as a conclusion that "[t]he limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The statement is not conclusionary. The statement ends the consideration of all claim limitations that form the identified abstract idea (see eligibility rejection in the instant Office Action)   

Applicant submits “Furthermore, the Office Action takes the additional elements individually rather than individually and in combination. The Office Action states that "[w]hen considered individually, these additional claims elements represent general receipt, transmission and calculation claim elements that serve merely to implement the abstract idea using computer components performing computer functions."” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
At page 3 of the Office Action (the eligibility analysis in the instant Office Action), the analysis considers all the claim elements individually (“When considered individually, these additional claim elements represent general receipt, transmission and calculation claim elements that serve merely to implement the abstract idea using computer components performing computer functions.”) 
At page 4 of the Office Action (the eligibility analysis in the instant Office Action), the analysis considers all the claim elements in combination (“When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually.”) 
Therefore, all the claim elements have been considered both individually and as a whole, as a combination, as required by the examination guidelines. (see 2019 PEG, 2019 Revised PEG. MPEP 2106.04-07)

Applicant submits “As explained in the MPEP, the claim elements should also be analyzed in combination. The Office Action fails to do so.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. See response immediately above.   

Applicant submits “Action also improperly discounts the limitations as allegedly being well understood, routine, conventional activity in contravention of the MPEP as evidenced by the language such as "generic computer components", "general", and "computer components performing computer functions" used in the rejection. This is improper under Step 2A.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action does not make such an allegation.   

Applicant submits “As previously explained, the claims provide new functionality and improvements to existing payment networks.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
“new functionality and improvements” are not Step 2B analysis criteria. (see 2019 PEG, 2019 Revised PEG. MPEP 2106.04-07)   

Applicant submits “The claims also require the use and interaction of specific equipment and systems such as payment network to "communicate with merchant banks and payment card issuing banks to settle transactions between payment cardholders and merchants", an incentive management system, a virtual card issuer, etc. This is "[a]pplying the judicial exception with, or by use of, a particular machine" which indicates that the claims are patent eligible as reciting significantly more than a judicial exception. MPEP 2106.05(A)(iii).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
None of the computing elements disclosed by the application specification or recited by the claim language are “specific” for the instant application. All the claim elements have been available in the industry for some time, therefore, they cannot be considered to have been developed specifically for the application at hand.   

Applicant submits “The claims also recite functions and equipment that provide those functions that are an improvement to existing payment networks and related systems.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
An “improvement to an existing technology” is not part of the Step 2B analysis. 
Regardless, the ” improvement to existing payment networks and related systems” has been analyzed here above as part of the Step 2A Prong One analysis.     

Applicant submits “The claims also recite specific limitations that are not well-understood, routine, conventional activity such as the geographic based authorization decisioning of reward spend by a virtual payment card. MPEP 2106.05(A)(v).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The eligibility analysis in the instant Office Action does not make such an allegation.   

Applicant submits “Furthermore, the claims recite additional meaningful limitations as evidenced, at least, by the over two-page length of the independent claim. MPEP 2106.05(A)(vi).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The length of a claim is not an eligibility criterion. (see 2019 PEG, 2019 Revised PEG. MPEP 2106.04-07)    

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101 (Mental Steps).
	In order for a series of steps to be considered a proper process under § 101, a claimed process must be tied to a particular machine (such as a particular apparatus).
	Independent Claim1 and the therefore dependent claims do not recite “a particular machine (such as a particular apparatus).” Therefore, the claims appear to be directed to a method as a series of mental steps (see Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).) 
	Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which they are tied (e.g., by identifying the apparatus that accomplishes the method steps). This recitation can be made, for instance, in the preamble of the independent claim. 

	The rejection is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “Firstly, the rejection is improper as a person of skill in the art would not look to three separate references and pick and choose individual parts thereof to combine with other references of wildly different purposes, functions, and components. The Office Action fails to adequately disclose why a person of skill in the art would cobble together three separate references to reach the claimed invention. The Office Action relies on vague motivations to combine such as "to stick to business regulations" without specifying what those regulations may be and how adding components from each reference would do so. Office Action at 12. Applicant notes that no such motivation or benefit is found in any of the cited references or Applicant's disclosure - all are silent as to complying with business regulations.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
KSR does not require there is a recitation of the rational for combining in the prior art (see MPEP 2143 – “The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.”) “In keeping with the flexible nature of the obviousness inquiry, the requisite motivation can come from any number of sources and need not necessarily be explicit in the art, Eisai Co. Ltd. v. Dr. Reddy’s Labs., Ltd., 533 F.3d 1357, 87 USPQ2d at 1455 (Fed. Cir. 2008). KSR forecloses the argument that a specific teaching is required for a finding of obviousness (citing KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396).  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007).
There is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).  
A suggestion, teaching, or motivation to combine the relevant prior art teachings does not have to be found explicitly in the prior art, as the teaching, motivation, or suggestion may be implicit from the prior art as a whole, rather than expressly stated in the references. . .. The test for an implicit showing is what the combined teachings, knowledge of one of ordinary skill in the art, and the nature of the problem to be solved as a whole would have suggested to those of ordinary skill in the art.  In re Leonard R. Kahn (CAFC, 04-1616, 3/22/2006). 
"It must be presumed that the artisan knows something about the art apart from what the references disclose. In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).  The problem cannot be approached on the basis that artisans would only know what they read in references; such artisans must be presumed to know something about the art apart from what the references disclose. In re Jacoby.  Also, the conclusion of obviousness may be made from common knowledge and common sense of a person of ordinary skill in the art without any specific hint of suggestion a particular reference. In re Bozek, 416 F.2d 1385, USPQ 545 (CCPA 1969).  And, every reference relies to some extent on knowledge or persons skilled in the art to complement that which is disclosed therein. In re Bode, 550 F.2d 656, USPQ 12 (CCPA 1977)."

Applicant submits “The combination of references fails to teach or disclose a system that acquires transaction data from a payment network, creates a database of transaction data, identify rewards eligible transactions by comparing the database of transactions to enrolled cardholders and merchants, calculates rewards, transmits instructions to cause an issuing bank to apply a reward amount to a virtual payment card associated with a particular enrolled cardholder, receiving a transaction authorization request for a transaction to spend rewards using the virtual payment card, determining if the transaction of then authorization request is occurring within a prescribed geographic area, and in response to determining that the transaction of the authorization request is occurring within the prescribed geographic area transmitting an authorization to virtual card issuer to complete the transaction using the applied rewards of the account associated with the virtual payment card.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant’s remarks are too broad; not specific reply can be given. Applicant is requested to make a more focused remark.   

Applicant submits “… and any additional incentive offers that are redeemed. None of these references describe controlling transaction authorization for limiting the spend of rewards using geographic location of the merchant at which the user is attempting to redeem cashback rewards.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Kohli discloses at [0022] – “The systems and methods of the disclosure provide notifications to coordinate the delivery of the ordered goods to the cardholders within the predefined area. The costs of delivery may be divided or apportioned amongst the various merchants whose goods are delivered, and the system and methods of the disclosure may provide for payment and settlement of delivery costs amongst the merchants according to predefined terms accepted between the merchants as part of the enrollment process.” (reads on redeeming rewards)

Applicant submits “Furthermore, none of the references describe using a separate virtual card to provide the rewards for redemption. The virtual cards for redemption being separate from the payment card used to earn rewards.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
The claim language does not differentiate between “payment card” and “virtual card.” Moreover, the claim language uses the term “virtual payment card” (e.g. “… the account being tied to a virtual payment card issued by the virtual card issuer;” in claim1), which points to the lack of differentiation.   

Applicant submits “In Bies, a single payment card is used to make credit purchases and to spend rewards earned by that payment card by presenting that very same card and selecting a rewards spend option.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See response immediately above.   

Applicant submits “Bies does not describe the use of geography to limit rewards spend authorization.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Kohli discloses at [0006] “predefined geographic area.” Further, Kohli discloses at [0021]-[0022] redeeming at predefined geographic area …    

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622